DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on August 5, 2019. 
This office action is in response to Amendments/and or Remarks filed on November 3, 2021. In the current Amendment, Claims 1-10 are amended. No claims are cancelled. Claims 1 – 10 are pending. 
In response to amendments and or remarks filed on November 3, 2021, the objection to the specification made in the previous office action has been withdrawn. 
In response to amendments and or remarks filed on November 3, 2021, the objection to the Drawings made in the previous office action has been withdrawn. 
In response to amendments and or remarks filed on November 3, 2021, the objection to claims 1-10 made in the previous office action has been withdrawn.
In response to amendments and or remarks filed on November 3, 2021, the 35 U.S.C. 112(f) claim interpretation of claim 10 made in the previous office action has been withdrawn.
In response to amendments and or remarks filed on November 3, 2021, the 35 U.S.C. 112(a) claim rejection applied to claim 10 made in the previous office action has been withdrawn.
In response to amendments and or remarks filed on November 3, 2021, the 35 U.S.C. 103 claim rejection applied to claims 1-10 made in the previous office action has been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1,
Claim 1 recites the following equation for the between-class scatter degree: 

    PNG
    media_image1.png
    149
    696
    media_image1.png
    Greyscale

This recitation lack clarity because it is unclear what variables m, n, and K represent. For purposes of examination, these variables are interpreted to represent classes m, n, and K. 
Claim 1 recites the following equation for the within-class scatter degree: 

    PNG
    media_image2.png
    181
    601
    media_image2.png
    Greyscale

This recitation lack clarity because it is unclear what variables m, n, and K represent. For purposes of examination, these variables are interpreted to represent classes m, n, and K. 


Regarding Claim 2, 
Claim 2 recites “…calculates the degree using the generated class vector,” and is dependent on claim 1. This recitation lacks clarity because it is unclear if the degree is referring to the degree of classification, the between-class scatter degree, or the within-class scatter degree recited in claim 1. For purposes of examination, the calculated degree is interpreted to be any calculated degree. 
Claim 2 recites “using the calculated degree” and is dependent on claim 1. This recitation lacks clarity because it is unclear if the degree is referring to the degree of classification, the between-class scatter degree, or the within-class scatter degree. For purposes of examination, the calculated degree is interpreted to be any calculated degree. 

Regarding Claim 5,
Claim 5 recites “…based on the calculated degree” and is dependent on claim 2. This recitation lacks clarity because it is unclear if the degree is referring to the degree of classification, the between-class scatter degree, or the within-class scatter degree. For purposes of examination, the calculated degree is interpreted to be any calculated degree. 

Regarding Claim 9,
Claim 9 recites the following equation for the between-class scatter degree: 

    PNG
    media_image1.png
    149
    696
    media_image1.png
    Greyscale

This recitation lack clarity because it is unclear what variables m, n, and K represent. For purposes of examination, these variables are interpreted to represent classes m, n, and K. 


    PNG
    media_image2.png
    181
    601
    media_image2.png
    Greyscale

This recitation lack clarity because it is unclear what variables m, n, and K represent. For purposes of examination, these variables are interpreted to represent classes m, n, and K. 

Regarding Claim 10,
Claim 10 recites the following equation for the between-class scatter degree: 

    PNG
    media_image1.png
    149
    696
    media_image1.png
    Greyscale

This recitation lack clarity because it is unclear what variables m, n, and K represent. For purposes of examination, these variables are interpreted to represent classes m, n, and K. 
Claim 10 recites the following equation for the within-class scatter degree: 

    PNG
    media_image2.png
    181
    601
    media_image2.png
    Greyscale

This recitation lack clarity because it is unclear what variables m, n, and K represent. For purposes of examination, these variables are interpreted to represent classes m, n, and K. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a parameter calculation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to generating a class vector and determining if the class vector is properly classified.  Each of the following limitations:  
“calculate a value following a predetermined distribution for relevance information and generate a class vector including the calculated value, the relevance information representing a relevance among data, the value following the predetermined distribution, a between-class scatter degree of the data, and a within-class scatter degree of the data, the data being classified into the class;”
“estimate a degree of classification possibility in case that the data is classified into one class based on the generated class vector and the data; and”
“calculate the between-class scatter degree and the within-class scatter degree in case of increasing fit degree of the data to the relevance information using the estimated degree, wherein”

    PNG
    media_image3.png
    108
    563
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    362
    672
    media_image4.png
    Greyscale
”
“the within-class scatter degree is

    PNG
    media_image5.png
    122
    595
    media_image5.png
    Greyscale
”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“a memory storing instructions; and a processor connected to the memory and configured to execute the instructions to:”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses calculating a value following a predetermined distribution and generating a class vector 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a memory storing instructions; and a processor connected to the memory and configured to execute the instructions to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the 
 Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a parameter calculation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to generating a class vector and calculating a between-class scatter and within-class scatter if the fit degree is smaller than a predetermined value.  Each of the following limitations:  
“determine whether or not the fit degree is larger than a predetermined value,”
“when the fit degree is smaller than the predetermined value,”
“… generates the class vector,”
“calculates the degree using the generated class vector, and”
“calculates the between-class scatter degree and the within-class scatter degree using the calculated degree.”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“wherein the processor configured to” and “the processor”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses determining if the fit degree is larger than a predetermined value or smaller than a predetermined value (corresponds to observation). Further, the 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a memory storing instructions; and a processor connected to the memory and configured to execute the instructions to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a parameter calculation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to calculating the degree of the classification possibility based on an objective function.  Each of the following limitations:  
“calculate the degree of the classification possibility based on an objective function representing that a posterior probability is maximum, the posterior probability representing a fit degree of the data to a model represented by using the between-class scatter degree and the within-class scatter degree.”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the processor configured to”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses calculating the degree of the classification possibility based on an objective function representing that a posterior probability is maximum(corresponds to using mathematical equations to perform mathematical operations and analysis, see Para [0069]). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a parameter calculation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to calculating the value following the predetermined distribution by using random or pseudo-random numbers.  Each of the following limitations:  
“calculate the value following the predetermined distribution by using random numbers or pseudo-random numbers.”

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a memory storing instructions; and a processor connected to the memory and configured to execute the instructions to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer 
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a parameter calculation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to generating a plurality of class vectors, calculating degrees of classification possibilities, calculating between and within-class scatter, and calculating the fit degree.  Each of the following limitations:  
“calculate a plurality of class vectors”
“calculate degrees of classification possibilities for the plurality of class vectors,”
“calculate the between-class scatter degree and the within-class scatter degree using the calculated degree for the plurality of class vectors, and”
“calculate the fit degree by calculating a sum of the degrees of the calculated classification possibilities for the plurality of class vectors.”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“the processor configured to”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses calculating a plurality of class vectors (corresponds to using mathematical equations to perform mathematical operations and analysis, see Para [0060] and Equation 6). Further, the claim encompasses the step of calculating degrees of classification possibilities (corresponds to using 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a memory storing instructions; and a processor connected to the memory and configured to execute the instructions to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a parameter calculation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to having the degree of classification possibility be a probability and setting a probability of allocating a class to 1 and another class to 0.  Each of the following limitations:  
“wherein the degree of the classification possibility is a probability and”
“…set a probability of allocating the class label to the data to 1 and sets a probability of allocating another class to the data to 0 depending on class labels of the data.”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the processor configured to”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses that the degree of classification possibility is a probability (corresponds to observation). Further, the claim encompasses the step of setting a probability of allocating a class to 1 and another class to 0 (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a parameter calculation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to having the degree of classification possibility be a probability and setting a probability of allocating a class to a first value and another class to a second value smaller than the first value.  Each of the following limitations:  
“wherein the degree of the classification possibility is a probability and”

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the processor configured to”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses that the degree of classification possibility is a probability (corresponds to observation). Further, the claim encompasses the step of setting a probability of allocating a class to one value and another class to another value that is smaller than the first value (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a memory storing instructions; and a processor connected to the memory and configured to execute the instructions to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a parameter calculation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to calculating the first and second value with a random or pseudo-random number.  Each of the following limitations:  
“calculate the first value and the second value in accordance with a random number or a pseudo-random number.”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the processor configured to”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses calculating the first and second value with a random or pseudo-random number (corresponds to using mathematical equations to perform mathematical operations and analysis). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to generating a class vector and determining if the class vector is properly classified.  Each of the following limitations:  
“calculating a value following a predetermined distribution for relevance information and generating a class vector including the calculated value, the relevance information representing a relevance among data, the value following the predetermined distribution, a between-class scatter 
“estimating a degree of classification possibility in case that the data is classified into one class based on the generated class vector and the data; and”
“calculating the between-class scatter degree and the within-class scatter degree in case of increasing fit degree of the data to the relevance information using the estimated degree, wherein”
“the between-class scatter degree is 
    PNG
    media_image3.png
    108
    563
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    362
    672
    media_image4.png
    Greyscale
”
“the within-class scatter degree is

    PNG
    media_image5.png
    122
    595
    media_image5.png
    Greyscale
”


Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an information processing device”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a non-transitory recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to generating a class vector and determining if the class vector is properly classified.  Each of the following limitations:  
“calculating a value following a predetermined distribution for relevance information and generate a class vector including the calculated value, the relevance information representing a relevance among data, the value following the predetermined distribution, a between-class scatter degree of the data, and a within-class scatter degree of the data, the data being classified into the class;”
“estimating a degree of classification possibility in case that the data is classified into one class based on the generated class vector and the data; and”

“the between-class scatter degree is 
    PNG
    media_image3.png
    108
    563
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    362
    672
    media_image4.png
    Greyscale
”
“the within-class scatter degree is

    PNG
    media_image5.png
    122
    595
    media_image5.png
    Greyscale
”

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“a generation function configured 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. The recitation of “A non-transitory recording medium storing a parameter calculation program causing a computer to achieve:” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 


Response to Arguments
Regarding Drawing Objections
Applicant’s argument: 
“For example, a function of “class estimation unit” 213 differs from that of “class estimation unit” 113, and therefore, those elements are not “the same part” as specified in 37 CFR 1.84(p)(4).”

Response: 
Applicant’s arguments have been fully considered and are persuasive. The objection to the Drawings has been withdrawn.

Regarding Objections to the Specification: 
Applicant’s argument: 
“The disclosure is objected to for alleged informalities. Without acquiescing to the merits of the objections, it is respectfully requested that the objections be withdrawn in view of the present amendment.”

Response: 
Applicant’s arguments have been fully considered and are persuasive. The objection to the Specification has been withdrawn. 

Regarding Claim Objections: 
Applicant’s argument: 
“Claims 1-10 are objected to for alleged informalities. Without acquiescing to the merits of the objections, it is respectfully requested that the objections be withdrawn in view of the present amendment.”

Response: 
	Applicant’s arguments have been fully considered and are persuasive. The objection to Claims 1-10 has been withdrawn.

Regarding Claim Interpretation under 35 USC 112(f): 
Applicant’s argument: 
“Elements of previous claim 10 were interpreted under 35 USC 112(f) or (pre-AIA ), sixth paragraph. Without acquiescing to the merits of the interpretations, it is respectfully requested that the interpretations be withdrawn in view of the present amendment. Additionally, it is respectfully requested that the claims not be interpreted under 35 USC 112(f) or (pre-AIA ), sixth paragraph, at this time.”

Response: 
	Applicant’s arguments have been fully considered and are persuasive. The claim interpretation under 35 U.S.C. 112(f) applied to claim 10 has been withdrawn.

Regarding Claim Rejections under 35 USC 112: 
Applicant’s argument: 
“Claim 10 is rejected under 35 USC 112(a) or (pre-AJA), first paragraph, for written description, and also, claims 1-10 are rejected under 35 USC 112(b) or (pre-AIA ), second paragraph, as indefinite. Without acquiescing to the merits of the rejections, it is respectfully requested that the rejections be withdrawn in view of the present amendment.”

Response: 
	The 35 U.S.C. 112(a) rejection applied to claim 10 has been withdrawn in response to amendments. However, Claims 1-10 remain rejected to under 35 U.S.C. 112(b) as necessitated by amendments. Please see pages 3-6 of this office action for a detailed analysis of claims 1-10. 

Regarding Claim Rejections under 35 USC 101: 
Applicant’s argument: 
“As discussed further below, the rejection fails to make out a prima facie case as to Step 2A for failing to consider whether the claims, each as a whole for example, is capable of practical performance as the alleged abstract idea. It is respectfully requested that the rejection be withdrawn for this deficiency and for the undue burden to the Applicant in attempting to respond to a deficient rejection.”

Response: 
Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of claim 1, under broadest reasonable interpretation, cover both mental processes AND mathematical concepts, but for the recitation of generic computer components. Therefore, there is no requirement to analyze if a mathematical process is capable of practical performance because a mathematical concept is NOT a mental process, they are both distinct categories of abstract ideas. Furthermore, if a claim limitation is directed to a mental process, the claim limitation can be practically performed in the mind with assistance of pen and paper. Thus, the 35 USC 101 rejection is not deficient. 

Applicant’s argument: 
“Further, it is also respectfully submitted that the claims, each as a whole for example and each considered for their specific recitations rather than the rejection’s characterization thereof, cannot rightly be found to be any of well-known, conventional, or routine as even the Office Action, at the paragraph bridging pages 35 and 36, admits that the claimed features would have been understood as advantageous. Although Applicant does not acquiesce to that rejection’s allegations as to obviousness of combining various references, the pending 35 USC 101 rejection stands in direct contradiction to the pending 35 USC 103 rejection.”

Response: 
The following is the paragraph bridging pages 35-36 of the previous office action: 
“Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of loffe’s linear discriminant analysis into Prince’s probabilistic linear discriminant analysis for inferences about identity with a motivation to “obtain a principled method of combining different features so that the more discriminative features have more impact on recognition.” (loffe, Page 532)”
This paragraph describes the motivation for one of ordinary skill in the art to use Ioffe’s linear discriminant analysis with Prince’s probabilistic linear discriminant analysis. 

The analysis of well-understood, routine, and conventional activity is recited below: 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;". Therefore, the recitation of "A non-transitory recording medium storing a parameter calculation program causing a computer to achieve:" (recited in the previous office action), and the recitation of “A non-transitory recording medium storing a parameter calculation program…” (recited in the amendments) which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Therefore, the analysis of well-understood, routine, and conventional activity applies only to additional elements, it does not apply to the abstract idea itself. Furthermore, the analysis of well-understood, routine, and conventional activity is not related to the motivation one of ordinary skill in the art would use to combine Ioffe and Prince. Therefore, the pending 101 rejection does not stand in contradiction to the 103 rejection made in the previous office action. However, in response to amendments to independent claims 1, 9, and 10, the 35 USC 103 rejection has been withdrawn. 

Applicant’s argument: 
“The rejection’s discussion on this point is insufficient to make out a prima facie case. For example, see the below USPTO Example 39 in which it is indicated under Step 2A — Prong 1 that consideration of whether practical performance of the alleged abstract idea is component of such prima 

Response: 
	Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of claim 1, under broadest reasonable interpretation, cover both mental processes AND mathematical concepts, but for the recitation of generic computer components. 
	Furthermore, Step 2A Prong 1 considers whether a claim recites an abstract idea, law of nature, or natural phenomenon. Claim 1 is directed to an abstract idea because the limitations of the claim, under broadest reasonable interpretation, covers both mental process and mathematical concepts. Therefore, there is no requirement to analyze if a mathematical process is capable of practical performance because a mathematical concept is NOT a mental process, they are both distinct categories of abstract ideas. Finally, if a claim limitation is directed to a mental process, the claim limitation can be practically performed in the mind with assistance of pen and paper. 

Applicant’s argument: 
“As a note, the USPTO guidance does not direct any consideration to the complexity of the claimed features or even necessarily the specific technical field indicated by such example claim but instead merely the specific points noted in the guidance. 
Such training in the example claim is merely mathematical operations which could be performed by a person mentally or a person with pen and paper such as the rejection’s alleged abstract idea, and 
However, the USPTO guidance contradicts such proposition and instead instructs Examiners to
 find the claims patent eligible under this step 2A prong 1.”

Response: 
	Step 2A Prong 1 Analysis of Example 39 states the following: “For instance, the claim does not recite any mathematical relationships, formulas, or calculations.” Example 39 also states that the claim does not recite a mental process. Therefore, the example claim is not “merely mathematical operations which could be performed by a person mentally or a person with pen and paper”. Furthermore, a mental process and mathematical concepts are two distinct categories of abstract ideas. Therefore, mathematical operations do not need to be performed mentally. 

Applicant’s argument: 
“Similarly, the features of claim 1, and the other independent claims for example, are also not indicative of management of human activity or management of interactions between people, much less mathematical operations which may be practically performed by a human as described in the USPTO guidance… 
Those claimed features, at least taken as a whole, are not features capable of practical performance in the human mind even with the aid of a pen and paper (in the context of the USPTO’s herein-cited guidance’s comments that such aid is merely recording part of a credit card number) but instead represent at least a possibility for technological improvement over otherwise impractical features.”

Response: 
Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of claim 1, under broadest reasonable interpretation, cover both mental processes AND mathematical concepts, but for the recitation of generic computer components. Furthermore, a mental process and mathematical concepts are two distinct categories of abstract ideas. Therefore, mathematical operations do not need to be performed mentally.

Applicant’s argument: 
“It is respectfully requested that the rejection be reconsidered in view of the following comments. The Update offers instruction to Examiners to reconsider rejections under 35 USC 101. Among other points, that guidance suggests that claims should be allowed under 35 USC 101 when the Examiner would find that one of ordinary skill in the art would have understood claimed features to be advantageous in that art. It is respectfully submitted that one of ordinary skill in the art would have found the claimed features to be advantageous for at least the above- noted citations to the Applicant’s Specification explicitly describing such advantages.”

Response: 
The analysis of well-understood, routine, and conventional activity applies only to additional elements, it does not apply to the abstract idea itself. Claim 1 remains rejected under 35 USC 101 because the limitations of claim 1, under broadest reasonable interpretation, cover both mental processes AND mathematical concepts, but for the recitation of generic computer components. 

Applicant’s argument: 


Response: 
	The previous office action does not include a rejection under 35 USC 102. In the current office action, the 35 USC 103 rejection has been withdrawn due to amendments to independent claims 1, 9, and 10. The 35 USC 101 rejection does not include an additional reference because MPEP 2106(d)(II) was cited as proof of well-understood, routine, and conventional activity. Thus, the 35 USC 101 rejection does not include an additional reference. Finally, analysis of well-understood, routine, and conventional activity only applies to the additional elements of the abstract idea, it does not apply to the claim limitations that are directed to an abstract idea. 
The analysis of well-understood, routine, and conventional activity is recited below: 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;". Therefore, the recitation of "A non-transitory recording medium storing a parameter calculation program causing a computer to achieve:" (recited in the previous office action), and the recitation of “A non-transitory recording medium storing a parameter calculation program…” (recited in the amendments) which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Applicant’s argument: 	
“Regarding that new Step 2A, Prong 2 analysis, see the USPTO Federal Register Notice of January 7, 2019 describing that "Prong 2 represents a change from prior guidance" and that a claim should be found patent eligible when found to include (among a non-exclusive list of possible patent eligible matters):
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Certainly the rejection's identified abstract idea would not be monopolized by the claimed features. The pending claims are neither "a drafting effort designed to monopolize the exception" nor would the claims "monopolize the exception.””

Response: 
	The analysis of whether “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” applies only to the additional elements themselves, this analysis does not apply to the abstract idea. The additional elements of independent claim 1 and independent claim 9 merely recite generic computer components. Mere instructions to apply the exception using a generic computer component does not integrate the abstract idea into a practical application. Further, the additional elements do not amount to significantly more - mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise independent claim 10 only contains additional elements that recite generic computer components and recitation of insignificant extra-solution activity. The recitation of insignificant extra-solution activity does not integrate the abstract idea into a practical application and does not amount to significantly more because MPEP 2106(d)(II) states that the computer function is well-understood, routine, and conventional. 

Applicant’s argument: 
“For example, see also the PEG example 42 claim 1 where the claimed features are noted as patent eligible for merely allowing for a practical application, yet such example claim would be found ineligible under the rejection's reasoning. However, since the PEG indicates that that claim is patent eligible, it is respectfully requested that the rejection's reasoning be reconsidered for at least the above-noted reasons.
The USPTO October 2019 Update describes, starting at page 12, that a claim represents an improvement in technology depending on how one of ordinary skill in the art would view the claimed feature and "[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art... the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology."
The pending rejection’s seeming alleged requirement for specificity is improper or at least incomplete in failing to identify whether one of ordinary skill in the art would have understood the claimed features in sufficient detail to understand that such features represent potential for advantages. It is respectfully submitted that one of ordinary skill in the art would have understood at least the pending claim features to at least allow for advantages as discussed above.”

Response: 
The claim in example 42 was found to be eligible because the additional elements of the claim integrated the abstract idea into a practical application. However, the claims of the instant application do not contain additional elements that integrate the abstract idea into a practical application or are significantly more. 
The additional elements of independent claim 1 and independent claim 9 merely recite generic computer components. Mere instructions to apply the exception using a generic computer component does not integrate the abstract idea into a practical application. Further, the additional elements do not amount to significantly more - mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise independent claim 10 only contains additional elements that recite generic computer components and recitation of insignificant extra-solution activity. The recitation of insignificant extra-solution activity does not integrate the abstract idea into a practical application and does not amount to significantly more because MPEP 2106(d)(II) states that the computer function is well-understood, routine, and conventional. 

Applicant’s argument: 
As discussed herein, it is respectfully submitted that the claimed elements are unconventional and are more than well-understood, routine, conventional activity in the field as the claimed elements are instead inventive. 
That is, even if the alleged mental process were considered to be what the claims were directed to, the alleged mental process is nonetheless unconventional and should therefore be found amounting to significantly more than the abstract idea as directed by the above-noted guidance.
There is no factual basis in the record on which to support a contention that at least all of the pending features of the present claim have ever been conceived of prior to the present application, and 
Not only does the Applicant respectfully submit that the claims are non-obvious but also that there is no factual evidence of record to suggest that the pending claim features are any of well-known, routine, and conventional, a higher burden on the USPTO under 35 USC 101 than the obviousness burden under 35 USC 103, of which Applicant respectfully submits that they are not.

Response: 
Analysis of whether insignificant extra solution activity is well-understood, routine, and conventional only applies to additional elements, it does not apply to the abstract idea itself. 
Further, the limitations of independent claims 1 and 9, under broadest reasonable interpretation, cover both mental processes AND mathematical concepts, but for the recitation of generic computer components.
The additional elements of independent claim 1 and independent claim 9 merely recite generic computer components. Mere instructions to apply the exception using a generic computer component does not integrate the abstract idea into a practical application. Further, the additional elements do not amount to significantly more - mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise independent claim 10 only contains additional elements that recite generic computer components and recitation of insignificant extra-solution activity. The recitation of insignificant extra-solution activity does not integrate the abstract idea into a practical application and does not amount to significantly more because MPEP 2106(d)(II) states that the computer function is well-understood, routine, and conventional.
Because support for the well-understood, routine, and conventional activity of storing and retrieving information in memory was found in MPEP 2106(d)(II), Berkheimer evidence is not required. 

Regarding Claim Rejections under 35 USC 103: 
Applicant’s argument: 
“Thus, Applicant respectfully submits that Prince in view of Loffe fails to disclose or reasonably suggest each and every element of claim 1. Accordingly, Applicant respectfully requests that the rejection of claim 1 be withdrawn.”

Response: 
Due to amendments to independent claims 1, 9, and 10, the 35 USC 103 rejection has been withdrawn. 


Conclusion
Claims 1-10 have been searched with respect to prior art, but no combination of prior art which teaches all of the limitations of the independent claims has been uncovered. 
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Sadjadi et al. (“The IBM 2016 Speaker Recognition System”) teaches using Nearest Neighbor discriminant analysis to calculate the between and within class scatter of the data in a voice recognition environment. 
Li et al. (“Nonparametric Discriminant Analysis for Face Recognition”) teaches using nonparametric discriminant analysis for clustering multiple classes in a facial recognition environment. Nonparametric discriminant analysis is used to calculate a between and within class scatter of the data. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/S.J.A./Examiner, Art Unit 2125                    

/BRIAN M SMITH/Primary Examiner, Art Unit 2122